Holmes, J.,
concurring. This case raises two issues, each of which may serve as an independent grounds for decision. First, the court is faced with the question of whether a superintendent of schools has sovereign immunity from suit based upon an assertion that his direct negligence caused injuries. Second, there is a question whether the superintendent in this case is immune from suit under R.C. 4123.74.
Turning to the second issue first, R.C. 4123.74 provides that an employer who complies with the provisions of the Workers’ Compensation Act is not liable for damages as a result of occupational disease or injury. See, also, R.C. 4123.741 (fellow employees’ immunity). In Daniels v. MacGregor Co. (1965), 2 Ohio St. 2d 89 [31 O.O.2d 141], this court held:
“Where an employer employs an employee with the understanding that the employee is to be paid only by the employer and at a certain hourly rate *187to work for a customer of the employer and where it is understood that the customer is to have the right to control the manner or means of performing the work, such employee in doing that work is an employee of the customer within the meaning of the Workmen’s Compensation Act; and, where such customer has complied with the provisions of the Workmen’s Compensation Act, he will not be liable to respond in damages for any injury received by such employee in the course of or arising out of that work for such customer. * *
This decision was reaffirmed by the court in Campbell v. Central Terminal Warehouse (1978), 56 Ohio St. 2d 173 [10 O.O.3d 342]. Thus, this court has adopted a right to control test to determine whether a “loaned servant” is an employee of the party to whom he was loaned. Here, there is no question that the appellee did have the right to control the appellant. Indeed, the whole thrust of appellant’s suit is that appellee was negligent in his control of appellant. Therefore, I am in agreement with the majority that based upon this court’s holdings in Campbell v. Central Terminal Warehouse and Daniels v. MacGregor Co., supra, the judgment of the court of appeals that the appellee was immune from suit under workers’ compensation law should be affirmed.
Second, the discretionary or administrative acts of a superintendent of a local school district should not be distinguished from the acts of other public officers, administrators, or officials, and they, in carrying out their official acts, should be held immune from liability for alleged negligent acts, in the absence of a showing of malicious or willful conduct.
R.C. 3319.01 provides, in pertinent part, that, “The superintendent of a * * * school district shall be the executive officer for the board. * * *” The sovereign function that Midlem performed was indeed an official one of making executive and administrative discretionary determinations for the school district.
In the case of Baird v. Hosmer (1975), 48 Ohio App. 2d 51 [2 O.O.3d 37], affirmed in 46 Ohio St. 2d 273 [75 O.O.2d 323], the court of appeals set forth the differing status as to the liability of a superintendent to that of a teacher who directly may have negligently acted toward a student, as follows at page 53:
“With the exception of the Hall case and Carroll v. Lucas (1974), 39 Ohio Misc. 5 [67 O.O.2d 104], a Hamilton County Common Pleas Court decision following Hall, extensive research has failed to disclose any other decision in any jurisdiction extending the doctrine of sovereign immunity to teachers. On the other hand it has been consistently held in all cases dealing with the subject that governmental immunity from suit for negligence extends to the officers of boards of education and school districts but not to their employees * * * ff
Also in this regard, the holding in Hall v. Bd. of Edn. (1972), 32 Ohio App. 2d 297 [61 O.O.2d 396], at 302, may be noted as follows:
“There is also the general rule that school and school district officers are *188not liable for torts committed by them in the performance of their duties involving the exercise of judgment and discretion, nor are they liable for the negligence of their employees in the absence of any statutory provision imposing such a liability. School officials, teachers and employees are liable for malicious or deliberate harm or injury to other persons. 48 Ohio Jurisprudence 2d 163, Schools, Section 249.”
The doctrine of sovereign immunity should be continued as it would relate to superintendents of school systems in Ohio who, in the performance of their official functions, are exercising administrative acts of a discretionary nature which should not be held to the tests for liability sounding in negligence.
Accordingly, I concur that the judgment of the court of appeals should be affirmed.
Locher, J., concurs in the foregoing concurring opinion.